Title: From George Washington to William Duer, 1 February 1783
From: Washington, George
To: Duer, William


                        
                            Sir
                            Head Quarters Newburgh 1 Feby 1783
                        
                        The Severity of the Climate, and of the duty of the Troops particularly when they are Scouting at the Out
                            Posts on the Mohawk River, renders it absolutely necessary that they should some times be supplied with a little Spirits—I must therefore desire you, without delay, to procure for them two or three Hogsheads of Rum or other Spirits, subject to
                            the orders of Colonel Willet.
                        If in doing this any additional expence is incurred which is not warranted by the Contract it must be paid,
                            rather than the Troops should suffer. It has somehow been omitted to make provision for the subsistence of the Officers of
                            Colonel Willets Regiment ‘till the Secy at War’s Directions can be had, they must be supplied with Provisions to the Amount
                            of the subsistence allowed their respective ranks. I am &c.
                    